Porter, J.,
(dissenting.) I dissent from the opinion of the *143majority of the court, as I think the defendant should only have been convicted under the second count of the indictment, charging a violation of the third section of the Edmunds act. The ground upon which I dissent is that the higher offense .was shown to be barred by the statute of limitations. It was abundantly proven that the defendant made such acknowledgment in Arizona of the two women being his wives as to constitute a marriage here, just the same as though two ceremonies had been performed; but that same proof, and by the same witnesses, showed that the same relations existed between the parties in Utah and in New Mexico at a time anterior to the open acknowledgments in this territory, and a sufficient time to make the offense barred by the statute of limitations. My opinion is that from the time defendant first took on these marriage relations, and held both these women out as his wives, the statute began to run. Suppose two ceremonies had been performed, either in Utah or in Arizona, could the defendant have been indicted after the statutory time had elapsed, though every day he declared them to the world to be his wives? Is this a marriage every day, and can it be a continuing offense. Emphatically,-1 say, “No.” In view of this condition of things, the Edmunds act provided that cohabitation with more than one woman without marriages should be punishable as a misdemeanor. The opinion of the majority of the court states that the proof only indicated a meretricious connection in Utah and New Mexico. I submit that the witnesses showed the same admissions, and the same general reputation of marriage and cohabiting, in each of the territories as in Arizona, and therefore I think it was as much a marriage there as here. Prosecutions and convictions for unlawful cohabitation can be continuously made.